Citation Nr: 0920223	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  In a November 2006 determination, the 
Board found that the additional evidence was new and 
material, and remanded the claim for additional development 
of the record.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from March 1969 to December 
1970.

2.  The service treatment records disclose that the Veteran 
was evaluated in March 1970 and the impression was rule out 
schizophrenia.

3.  The competent medical evidence of record demonstrates 
that the Veteran's diagnosed PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, a veteran's 
lay testimony may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate a veteran's statement as 
to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

During the course of his claim, the Veteran has described 
various stressors that he states he experienced in Vietnam.  
He asserts that he has an acquired psychiatric disability, 
including PTSD as a result of these stressors.

The service treatment records disclose that the Veteran was 
seen in March 1970 at the request of his commanding officer.  
It was noted that up to approximately seven days earlier, he 
was well oriented, had no problems and was a good soldier.  
He had become irresponsible for his actions, lacked interest 
and had walked away from his duty for no apparent reason 
since then.  The impression was to rule out schizophrenia.  
He was to see a psychiatrist as soon as possible.  Thorazine 
was prescribed.  The separation examination in December 1970 
noted a normal psychiatric evaluation.

Personnel records indicate that the Veteran was in Vietnam 
from approximately March 1969 to December 1970.  His 
principal duty was aircraft armament repairman.  He served 
with the 665th TC Det.  

The Veteran submitted a PTSD Questionnaire in 2004 in which 
he stated that R.F., a warrant officer, was wounded by the 
enemy in November 1969.  He stated that he saw R.F. and his 
wound.  He added that his unit was attached to the 361st 
Aviation Company, in which R.F. served.  

The Veteran also reported in another PTSD Questionnaire in 
2004 that two warrant officers, M.C. and M.M., who had been 
friendly to him, were killed in June 1969.  They were 
helicopter pilots who were killed on a resupply convoy.  The 
Veteran indicated that they served with the 361st Aviation 
Company, 52nd Aviation Battalion.  

VA outpatient treatment records disclose that the Veteran was 
seen in December 1997 and it was indicated that he was to be 
evaluated for increased emotional feelings, nightmares, and 
paranoid feelings.  He stated that he had had feelings of 
depression on and off for about a year.  The diagnostic 
impression was probable PTSD.  Later that month, he reported 
that he had been depressed and anxious with nightmares, anger 
and poor concentration for 25 years.  

VA outpatient treatment records reflect diagnoses including 
PTSD, adjustment reaction with mixed emotional features, 
depressive disorder and mixed substance abuse.  

In May 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that it had researched the 
1969 unit history for the 361st Aviation Company.  This 
confirmed that M.C. and M.M. had been killed in June 1969 
when their helicopter was hit by enemy fire on a combat 
assault mission.  The JSRRC also verified that R.F. had been 
wounded in the left shoulder in November 1969.  

The Veteran was afforded a VA psychiatric examination in 
February 2009.  The examiner noted that he reviewed the 
claims folder.  Following a mental status evaluation, the 
diagnoses were PTSD, chronic and schizoid traits.  The 
examiner noted that the in-service diagnosis of rule out 
schizophrenia was, based on the Veteran's narrative, likely a 
misdiagnosis of an acute stress disorder.  He added that the 
currently diagnosed PTSD was at least as likely as not 
related to the episode misdiagnosed in service, as acute 
stress disorder was very often associated with the later 
development of PTSD. 

As noted above, the service treatment records show that an 
assessment of rule out schizophrenia was given in March 1970.  
The only competent medical evidence of record establishes a 
link between the in-service finding and the Veteran's current 
diagnosis of PTSD.  Under the circumstances of this case, 
resolving the benefit of the doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
PTSD. 


ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


